DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/13/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 08/17/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the most relevance to the claimed invention and in that they disclose:
Park et al. (US 2022/0003859), in reference to FIG. 3 and its corresponding description begins in para [0057] and thereinafter, discloses system and method for using radar with progressive length signals to identify locations of objects for half-duplex devices and in that a device transmits a first signal (FIG. 3; 350) during a first transmission window (FIG. 3; 302) and listens for a reflections (FIG. 3; 324) of the first signal during a first reception window (FIG. 3; 304).  The first transmission window 302 and the first reception window is configured to identify objects (FIG. 3; 316 and 318) that are within a minimum distance (Rmin,0) and a maximum distance (Rmax,0) of the device.  Park et al. teaches similar limitations of the claimed invention of a “method comprising: transmitting, by a first electronic device, a radio frequency (RF) pulse signal in an active phase of a periodic sensing cycle, the RF pulse signal being defined by a waveform for carrying communication data between the first electronic device and a second electronic device; and sensing, by the first electronic device in a passive phase of the periodic sensing cycle, a reflection of the RF pulse signal reflected from an object, the sensed RF pulse signal being at least a portion of the transmitted or reflected RF pulse signal, the portion being equal to or greater than a threshold value for the object being within a sensing range of the first electronic device.” Nevertheless, Park et al. is not qualified as a prior art because its effectively filing date is July 1, 2020, later than the effectively filing date of the instant application.
Yu et al. (WO 2018/182723) teaches a system and method for radar sensing including active sensing and passive sensing in a vehicle system of FIG. 7. In active sensing, a first vehicle may transmit a communication signal to a second vehicle, and the first vehicle may detect the preamble of the signal as reflected from the second vehicle or from an object (page 4; paragraph [0021] and thereinafter).  On the other hand, in passive sensing, the second vehicle may use the incoming communication signal from the first vehicle (page 5; paragraph [0022] and thereinafter).  The teaching is related to the claimed invention, but fails to suggest or render obvious the claimed limitations of a “method comprising: transmitting, by a first electronic device, a radio frequency (RF) pulse signal in an active phase of a periodic sensing cycle, the RF pulse signal being defined by a waveform for carrying communication data between the first electronic device and a second electronic device; and sensing, by the first electronic device in a passive phase of the periodic sensing cycle, a reflection of the RF pulse signal reflected from an object, the sensed RF pulse signal being at least a portion of the transmitted or reflected RF pulse signal, the portion being equal to or greater than a threshold value for the object being within a sensing range of the first electronic device.”
Additional references listed hereinbelow are considered as prior/related art to the claimed invention.  However, they too fail to suggest or render obvious a claimed invention comprising novel and unobvious limitations of “transmitting, by a first electronic device, a radio frequency (RF) pulse signal in an active phase of a periodic sensing cycle, the RF pulse signal being defined by a waveform for carrying communication data between the first electronic device and a second electronic device; and sensing, by the first electronic device in a passive phase of the periodic sensing cycle, a reflection of the RF pulse signal reflected from an object, the sensed RF pulse signal being at least a portion of the transmitted or reflected RF pulse signal, the portion being equal to or greater than a threshold value for the object being within a sensing range of the first electronic device,” as recited in claims 1-10; and "receiving, by a second electronic device, a radio frequency (RF) pulse signal transmitted from a first electronic device in an active phase of a periodic sensing cycle, the RF pulse signal being defined by a waveform for (i) carrying communication data between the first electronic device and the second electronic device and (ii) sensing by the first electronic device, during a passive phase of the periodic sensing cycle, a reflection of the RF pulse signal reflected from an object, the sensed RF pulse signal being at least a portion of the transmitted or reflected RF pulse signal, the portion being equal to or greater than a threshold value for the object being within a sensing range of the first electronic device; and transmitting, by the second electronic device in the passive phase of the periodic sensing cycle, a communication signal defined by the waveform," as recited in claims 11-20, structurally and functionally interconnected in a manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2022/0003859).
Eitan et al. (US 2020/0150263).  
Roger et al. (US 10,996,311).
Gulati et al. (US 10,855,328).
Sanderovich et al. (US 2018/0199377).
Mckitterick et al. (US 9,791,550).
Brown (US 2016/0131753).
Meyers et al. (US 2007/0139253).
Bayesteh et al. (US 2022/0141804).
Bayesteh et al. (US 2022/0030626).
Rahman et al., Framework for a Perceptive Mobile Network using Joint Communication and Radar Sensing, IEEE, 14 pages, Jan 16, 2019.
Hassanien et al., Uplink Signaling and Receive Beamforming for Dual-Function Radar Communications, IEEE, 5 pages, 2018.
Han et al., Radar and Radio Data Fusion Platform for Future Intelligent Transportation System, EuMA, 4 pages, October 1, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 6, 2022